Title: John Quincy Adams to John Adams, 23 October 1781
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      St. Petersbourg October 12/23 1781
     
     I wrote you just after I arrived here, and gave you a short sketch of my Journey from Amsterdam to this Place, and promised you in my next a description of this city, but I dont find any thing more than what Voltaire says of it in his history of Russia nor even quite so much, for according to his description, the city is situated upon the Gulf of Cronstadt in the midst of nine branches of rivers, which divide its different quarters. Seven of these nine branches of rivers are nothing more than creeks made into canals about as wide as the cingel at Amsterdam, the rest of his description is pretty exact.
     I left at Amsterdam Littleton’s Latin and English Dictionary which Dr. Waterhouse gave me; if I should stay here, I should be glad if you would send it to me by the first vessel that shall come here in the spring, as I can’t get here any good dictionary either French and Latin or English and Latin. Indeed this is not a very good place for learning the Latin and Greek Languages, as there is no academy or school here, and but very few private teachers who demand at the rate of 90 pounds Sterling a year, for an hour and a half each day. Mr. Dana don’t chuse to employ any at that extravagant price without your positive orders, but I hope I shall be able to go on alone.
     The night before last it froze hard; and yesterday it snow’d a little for the first time. It snows at present; by this you see how soon the winter begins with us here, we dont find as yet that it is colder than it is sometimes in America at this time.
     
      I am your dutiful Son,
      John Q. Adams
     
    